Case: 2:19-cv-00031-WOB-CJS Doc #: 69 Filed: 07/29/20 Page: 1 of 3 - Page ID#: 822


                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                NORTHERN DIVISION
                                   AT COVINGTON

  NICHOLAS SANDMANN, by and
  through his parents and natural                 Civil Action No. 2:19-CV-31-WOB-CJS
  guardians, TED SANDMANN
  and JULIE SANDMANN,

                                  Plaintiff,

  v.

  CABLE NEWS NETWORK, INC.

                                  Defendant.


           STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE

        Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff

 Nicholas Sandmann, now 18 years of age, and Defendant Cable News Network, Inc., hereby

 stipulate to the dismissal of this action with prejudice, with each party to bear its own costs,

 expenses, and attorneys’ fees.

         This dismissal applies only to the captioned lawsuit, Civil Action No. 2:19-CV-31-

 WOB-CJS against Cable News Network, Inc., and this dismissal is not intended to have any

 effect whatsoever on other cases pending, or to be filed, by Nicholas Sandmann.

        Respectfully submitted this 29 day of July, 2020.

  /s/ Todd V. McMurtry                           /s/ James E. Burke
  Todd V. McMurtry                               James E. Burke (pro hac vice)
  Kentucky Bar No. 82101                         Sarah V. Geiger
  Hemmer DeFrank Wessels PLLC                    Kentucky Bar No. 96173
  250 Grandview Avenue                           Amanda B. Stubblefield
  Suite 500                                      Kentucky Bar No. 96213
  Ft. Mitchell, KY 41017                         Keating Muething & Klekamp PLL
  Telephone: (859) 344-1188                      One East Fourth Street, Suite 1400
  tmcmurtry@hemmerlaw.com                        Cincinnati, OH 45202
                                                 Telephone: (513) 579-6400
                                                 Fax: (513) 579-6457
                                                 jburke@kmklaw.com
Case: 2:19-cv-00031-WOB-CJS Doc #: 69 Filed: 07/29/20 Page: 2 of 3 - Page ID#: 823


  L. Lin Wood (pro hac vice)            sgeiger@kmklaw.com
  L. Lin Wood, P.C.                     astubblefield@kmklaw.com
  1180 West Peachtree Street
  Suite 2040
  Atlanta, GA 30309                     Charles D. Tobin (pro hac vice)
  Telephone: (404) 891-1402             Maxwell S. Mishkin (pro hac vice)
  Fax: (404) 506-9111                   Ballard Spahr LLP
  lwood@linwoodlaw.com                  1909 K Street, NW, 12th Floor
                                        Washington, DC 20006
  Counsel for Plaintiff                 Telephone: (202) 661-2200
                                        Fax: (202) 661-2299
                                        tobinc@ballardspahr.com
                                        mishkinm@ballardspahr.com

                                        Leita Walker (pro hac vice)
                                        Ballard Spahr LLP
                                        80 South Eight Street
                                        2000 IDS Center
                                        Minneapolis, MN 55402
                                        Telephone: (612) 371-3211
                                        Fax: (612) 371-3207
                                        walkerl@ballardspahr.com

                                        Counsel for Defendant
Case: 2:19-cv-00031-WOB-CJS Doc #: 69 Filed: 07/29/20 Page: 3 of 3 - Page ID#: 824


                                CERTIFICATE OF SERVICE

        I hereby certify that on July 29, 2020, I electronically filed the foregoing Stipulation of

 Voluntary Dismissal With Prejudice via CM/ECF system, which will send a notice of filing to

 all counsel of record.

        This 29th day of July, 2020.


                                                      /s/ Todd V. McMurtry
                                                      Todd V. McMurtry
